Exhibit 10.6.7

FIRST AMENDMENT TO THE

PROGRAM SERVICES AGREEMENT

THIS AMENDMENT is effective as of August 22, 2011, by and between ING Life
Insurance and Annuity Company (“ING”) and the ABA Retirement Funds (the “ABA
RF”).

WHEREAS, ING and the ABA RF entered into a Program Services Agreement, effective
as of May 1, 2009 (the “Agreement”);

WHEREAS, the parties now desire to amend the Agreement to provide that,
effective August 22, 2011, the provider of the Self-Managed Option (as defined
in the Agreement) shall be engaged by ABA RF, in its sole and absolute
discretion.

NOW, THEREFORE, pursuant to Section 13.06 of the Agreement, the Agreement is
hereby amended as follows:

1. The following new Sections 1.12, 1.13 and 1.14 are added to Article 1 of the
Agreement immediately after Section 1.11 appearing therein, and the remaining
Section thereof and cross-references thereto are appropriately renumbered:

 

  1.12. “Brokerage Interface Procedures” means the procedures established
between ING and the Brokerage Services Provider pursuant to Section 9.01.

 

  1.13. “Brokerage Services Agreement” means the agreement between ABA RF and
the Brokerage Services Provider for the provision of brokerage services for the
Self-Managed Option.

 

  1.14. “Brokerage Services Provider” means TD Ameritrade, Inc. or such other
entity as the ABA RF shall engage to provide brokerage services for the
Self-Managed Option.

 

  2. Section 9.01(b) is amended in its entirety to read as follows:

9.01(b) Self-Managed Option. Within 30 days after the date on which it is
notified that the ABA RF has engaged a Brokerage Services Provider, ING shall
enter into the Brokerage Interface Procedures agreement with such Brokerage
Services Provider. The Brokerage Interface Procedures agreement shall contain
such provisions as the parties shall deem necessary or appropriate to maintain
the Self-Managed Option under the Program, to provide access thereto pursuant to
the facilities provided by ING pursuant to Sections 3.03, 3.04, 3.05, 3.06 and
3.07 to include relevant information in the Program’s Records and Data and such
other items as shall be necessary or appropriate for ING to carry out its
obligations under the Agreement with respect to the Self-Managed Option. ABA RF
shall not be a party to the Brokerage Interface Procedures agreement, but such
agreement shall name ABA RF as a third-party



--------------------------------------------------------------------------------

beneficiary thereof with a right to enforce the Brokerage Interface Procedures
agreement on behalf of the Program. In no event shall the Brokerage Interface
Procedures agreement be executed or amended unless the form thereof has been
approved in writing by ABA RF. Notwithstanding the foregoing, in lieu of
entering into a Program Interface Procedures agreement, ING may, together with
the Brokerage Services Provider, represent and warrant to the ABA RF that a
Program Interface Procedures agreement is not necessary because they have
already in place the necessary agreements or understanding, and ING shall
covenant in writing to the ABA RF that no dispute between ING and the Brokerage
Services Provider shall result in any interruption of the services required
hereunder to the extent initiated by ING.

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to the
Program Services Agreement by their duly authorized officers as the date first
written above.

 

ING Life Insurance and Annuity Company   ABA Retirement Funds By:   /s/ Ralph R.
Ferraro   By:   /s/ M. Catherine Richardson Name:   Ralph R. Ferraro   Name:  
M. Catherine Richardson Title:   Senior Vice President   Title:   President

 

ING Institutional Plan Services, LLC By:   /s/ Beth Halberstadt Name:   Beth
Halberstadt

Title:

  Senior Vice President

 

2



--------------------------------------------------------------------------------

REPRESENTATION & WARRANTY

Pursuant to Section 9.01(b) of the Program Services Agreement, ING Life
Insurance and Annuity Company (“ING”) hereby represents and warrants to the ABA
Retirement Funds (“ABA RF”) that a Brokerage Interface Procedures agreement
between ING and the Brokerage Services Provider is not necessary because ING or
its affiliates already have in place the necessary agreements or understanding
with the Brokerage Services Provider to maintain the Self-Managed Option under
the Program.

 

ING Life Insurance and Annuity Company By:  

/s/ Ralph R. Ferraro

Name:  

Ralph R. Ferraro

Title:  

Senior Vice President

Date:   December 19, 2011

 

3